Citation Nr: 1542190	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy (lumbar spine disability) from December 3, 2009 to April 3, 2012.

2.  Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy.

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to February 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the May 2008 rating decision, the RO granted service connection for lumbosacral strain with left lower extremity radiculopathy and assigned an initial rating of 10 percent effective February 6, 2007. 

In a rating decision issued in January 2010, the RO recharacterized the back disability and increased the rating to 20 percent effective December 3, 2009. Because less than the maximum schedular rating was assigned, and because the higher rating was not made effective from the date service connection was awarded, the issue remained on appeal to the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  In January 2012, the Board remanded the case for further development.

In a July 2014 decision, the Board, in pertinent part, denied a rating in excess of 20 percent for the lumbar spine disability from December 3, 2009 to April 3, 2012.  The Board also remanded the TDIU claim for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By way of an April 2015 order, the Court incorporated a Joint Motion for Partial Remand (Joint Motion) from that same month that vacated the portion of the July 2014 Board decision that denied a rating in excess of 20 percent for the lumbar spine disability from December 3, 2009 to April 3, 2012.

The issues of entitlement to an extraschedular rating for the lumbar spine disability, and for entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, from December 3, 2009, to April 4, 2012, degenerative disc disease of the lumbar spine was manifested by pain and forward flexion limited to 30 degrees; there was no showing of incapacitating episodes or ankylosis.


CONCLUSION OF LAW

From December 3, 2009, to April 3, 2012, the criteria for a schedular rating of 40 percent, and no more, for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records and VA treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's January 2012 remand, which substantially complied with the remand instructions.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

The issue currently before the Board is limited to the evidence pertinent to the rating of the Veteran's service connected disability from December 2009 to April 2012.  The December 2009 VA examination is adequate for the purposes of deciding the claim because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  Thus, VA's duty to assist has been met. 

Legal Criteria

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5237, lumbosacral strain and other disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Additionally, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

As service connection is in effect for degenerative disc disease, the disability may also be evaluated under DC 5243 for evaluating intervertebral disc syndrome (IVDS). In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1). If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Analysis

The December 3, 2009 VA examination noted that the Veteran complained of daily back pain that was exacerbated with prolonged sitting or lying down.  The pain reportedly radiated into his left leg to the back of the ankle.  He denied use of assistive devices.  He was able to perform normal activities of daily living at home.  There were no periods of incapacitation over the last 12 months and no flare-ups.  He was continent.  The examiner noted the Veteran had fatigue and lack of endurance because of his persistent low back pain.  An MRI in October 2009 revealed disc desiccation of L1-2, L2-3, L3-4, and L4-5 without stenosis or protrusions.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 40 degrees with pain, extension to 20 degrees with pain, lateral flexion to 30 degrees bilaterally with pain, and lateral rotation to 30 degrees bilaterally with pain.  There was no additional limitation or increase in pain level with repetitive motion.  Examination also revealed the Veteran had a normal gait.  There was no tenderness or spasm upon palpation of the musculature. 

At the hearing held in August 2011, the Veteran testified that his back disability manifested with constant aching pain and burning in his lower back that radiated down his entire left leg.  There was numbness in his foot.  He also noted that over the past one and a half years, he had experienced radiating pain and numbness in his right lower extremity and a burning sensation along his right side especially where his hip meets the spine. 

VA treatment records from May 2010 to August 2012 show complaints of back pain that affected the Veteran's mobility, physical activity, and work.  On evaluation in July 2010, the Veteran's gait, station, and coordination were all normal.  He was able to walk on his heels and toes.  There was full range of motion in the low back, but with pain.  Spine alignment was normal. 

The December 2009 VA examination findings regarding range of forward flexion are ambiguous as to whether "40 degrees with pain" refers to pain throughout this range of motion or whether his pain functionally limits range of flexion to 40 degrees.  With consideration of the effects of painful motion, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that this evidence shows that forward flexion was effectively limited to 30 degrees as of the date of the December 3, 2009 VA examination, which is the beginning date of this rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). 

In light of the above finding, the Board concludes that a 40 percent rating is warranted for the lumbar spine disability for the entire rating period on appeal-December 3, 2009 to April 3, 2012.  An even higher 50 percent or 100 percent rating is not warranted as unfavorable ankylosis of the thoracolumbar spine or the entire spine has not been evident or approximated during this time period.  The December 2009 VA examination also does not support the assignment of a higher rating based on incapacitating episodes as the examiner noted the Veteran had no incapacitating episodes during the past 12 months.

A separate rating is also not warranted for objective neurologic abnormalities (such as bowel or bladder impairment), other than for radiculopathy of the bilateral lower extremities, which is already in effect and not addressed herein. 

In sum, the Board finds that from December 3, 2009 to April 3, 2012, a 40 percent schedular rating, but no higher, is warranted.



ORDER

From December 3, 2009, to April 3, 2012, a 40 percent rating, but no higher, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted in the Board's July 2014 decision, evidence associated with the Veteran's claim file during the pendency of this appeal raises the issue of entitlement to TDIU.  As such, a TDIU is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The July 2014 Board decision remanded the issue of entitlement to TDIU, in part, for the RO to forward the Veteran's claim file to an appropriate medical professional to determine the effects of his service-connected disability on his ability to obtain and maintain employment.  There is no indication in the record that this action was taken.  

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate medical professional to determine the effects of his service-connected disability on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file, and all electronic records, must be made available to the reviewer. 

Based on a review of the evidence of record, the reviewer is to provide an opinion as to whether the Veteran's service-connected lumbar spine disability, including radiculopathy, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The report must include a complete rationale for all opinions expressed.

2.  Finally, after undertaking any other necessary development, readjudicate the issues remaining on appeal: entitlement to TDIU and entitlement to an extraschedular rating.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


